EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 12 March 2021 and the Examiner-Initiated Interview conducted on 17 March 2021. Claims 1-11, 13 and 15-17 are currently pending.
Drawings
	With the amendments received on 12 March 2021, the drawings are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura F. Shunk on 17 March 2021.
The application has been amended as follows:
Claim 2 has been amended as follows:
	In lines 2-3, the phrase “wherein the lobes have a fixator opening for non-linear fixator attachment” now reads:
--wherein the screw holes are for non-linear fixator attachment--
Claim 4 has been amended as follows:
	In line 2, the phrase “wherein the claw foot member has two prongs” now reads:

	In line 3, the phrase “transverse to an axis” now reads:
--transverse to the axis--
Claim 6 has been amended as follows:
	In line 3, the phrase “the bone segment” now reads:
--a bone segment--
	In line 4, the phrase “the plate bottom surface is spaced from the top surface” now reads:
--the plate bone facing surface is spaced from the opposed surface--
Claim 7 has been amended as follows:
	In lines 2-3, the phrase “which further includes a plate inserter having a first leg and a second leg and the claw foot member further” now reads:
--wherein the claw foot member--
Claim 8 has been amended as follows:
	In lines 2-3, the phrase “wherein slot” now reads:
--wherein the slot--
Claim 11 has been amended as follows:
	In lines 1-3, the phrase “wherein the inserter has a first leg and a second leg and the first leg” now reads:
--wherein the first leg--
Claim 13 has been canceled without prejudice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.